Beekman, P. J.
The record before us shows that the trial justice lost jurisdiction of the action by his failure to render judgment within eight days after the trial,- and the submission of the case to Mm for decision. Section 1384 of the Consolidation Act of the City of Yew York; Bloomer v. Merrill, 1 Daly, 485; Orvis v. Curtiss, 8 Misc. Rep. 681; 28 N. Y. Supp. 728. In the (case last cited, wMch was decided by the General Term of the Court of Common Pleas, it was held that, where tMs omission appears upon the face of the return, the judgment-should he reversed. Such must, therefore, he our disposition of tMs appeal.' The conclusion to which we have come precludes us from reviewing the judgment on the merits. Judgment reversed, with costs.
Gilderslbeve and Giegerich, JJ., concur.
Judgment reversed, with costs.